Vanderburgh, J.
The parties have brought separate appeals. The plaintiff complains that the legal conclusion of the court that she is not entitled to an injunction is not supported by the facts found; and the defendant’s principal assignment of error is the finding and conclusion of the court that the plaintiff may maintain an action for such damages as she may show herself entitled to by reason of the maintenance of the embankment described in the complaint. Upon the argument neither party raised the point that there is no judgment or order in the case upon which to found an appeal to this ..court. Upon looking into the record, however, we find that each appeal is from the findings and conclusions of the court, which are referred to as orders in the notices of appeal. The only way in which these findings, or the direction for judgment thereon, can be reviewed, is by an appeal from the judgment or an order denying or granting .a new trial. No question of practice is better settled. Von Glahn v. Sommer, 11 Minn. 132, (203;) Shepard v. Pettit, 30 Minn. 119, (14 N. W. Rep. 511;) Thorp v. Lorenz, 34 Minn. 350, (25 N. W. Rep. 712,) and cases cited. Both appeals are therefore dismissed.